Title: To John Adams from Benjamin Beale, Jr., 19 March 1798
From: Beale, Benjamin, Jr.
To: Adams, John



Sir
Quincy March 19th. 1798.

The present prospect of a necessity for the Frigates to be immediately fitted for Sea, and consequently for the appointment of Officers, has induced me to remind the President, that my brother Richd. C. Beale, has long expressed a strong inclination to serve his Country, when ever his services should be required in the Navy.
He is now Twenty five years of age, and has been regularly brought up to the Sea since the age of fourteen. if he is possessed of any talents, there can be no doubt of his ability as a Navigator, or his knowledge of Naval Affairs. Of his Courage, Patriotism and attachment to the Federal Government, I hope you can have no doubts. if you should think him worthy of a Lieutenancy, or to take the Command of a Cutter which is shortly to be built here, by an appointment to either of those stations you will greatly and essentially serve him, and I hope his country at the same time—Should there be a necessity, as I presume there will for some Person to superintend the Building of the proposed Cutter, who understands the manner in which such a Vessel ought to be built, and to see that the terms of the contract are faithfully performed, my fathers knowledge of this business would make him a suitable person for the appointment, and his present leasure would enable him to attend with diligence, and execute the trust with faithfulness, more particularly if she should be built at Milton by Mr. Briggs, who has thrown in his proposals for the Contract. Should you not find any one whose abilities and principles render him more worthy the trust, you will confer a favour by giving the appointment to one who flatters himself that he is among the firmest friends & Supporters of the Federal Government and the present Administration.
I have never yet expressed a Wish for holding any Office myself; but having been under the necessity of being absent for some time, from the present unsettled state of the times, find a difficulty in establishing myself to my Mind; Should any Office fall vacant, or should any new appointments be necessary, which I could fill with honour to myself, and advantage to my Country, my exertions shall not be wanting, to render the appointment as judicious as it would be esteemed honorable & beneficial by / Your most Devoted /  Humble Servt.

Benjamin Beale Junr.